          Case 4:20-cv-00242-KGB Document 5 Filed 12/07/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

ENGS COMMERCIAL FINANCE CO.                                                          PLAINTIFF

v.                                Case No. 4:20-cv-00242 KGB

PKE WESTERN TRUCK
LEASING, INC., et al.                                                             DEFENDANTS

                                             ORDER

       Before the Court is the status of the case. At the Court’s request, plaintiff ENGS

Commercial Finance Co. (“ENGS”) filed a case status report on November 9, 2020 (Dkt. No. 4).

ENGS states that, on the day that it served the complaint on defendants PKE Western Truck

Leasing (“PKE”) and Paul Keith Everett, Mr. Everett filed a voluntary petition under Chapter 11

with the United States Bankruptcy Court for the Eastern District of Arkansas (Id., ¶¶ 2, 4). Further,

ENGS states that, at the time it filed its’ complaint, it had obtained relief from an automatic stay

in PKE’s Chapter 11 bankruptcy proceeding pending in the United States Bankruptcy Court for

the Eastern District of Arkansas to pursue its collection remedies only as to personal property of

PKE which served as collateral for indebtedness owed to ENGS (Id., ¶¶ 5-7).

       Because both defendants are currently debtors in active bankruptcy and ENGS is

attempting to resolve matters related to this case in the respective bankruptcy cases, ENGS asks to

stay this proceeding pending a resolution of defendants’ bankruptcy cases (Id., ¶¶ 8-10). For good

cause shown, the Court grants the requested stay. The Clerk of the Court is directed to stay and

administratively terminate this proceeding. Should ENGS desire to reopen the case, it may do so

after resolution of defendants’ bankruptcy cases by filing of a motion to reopen.
  Case 4:20-cv-00242-KGB Document 5 Filed 12/07/20 Page 2 of 2




So ordered this 7th day of December, 2020.


                                             _______________________________
                                             Kristine G. Baker
                                             United States District Judge
